DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2, 5, 7. 10, 12-15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Valatka et al. (US 2018/0192621 A1), herein after Valatka, in view of Artwohl et al. (US 2007/0171647), hereinafter Artwohl, and Tang et al. (US 9504235), hereinafter Tang.
	Regarding claim 2, Valatka teaches (Fig. 1 and 24) of an aquarium system (Abstract, systems, apparatuses, components, devices, and methods for controlling a habitat) comprising:
(a) an aquarium tank (habitat device 108);
(b) a motion sensor (camera functional device 118) adapted to sense motion within a predetermined distance from the aquarium tank (¶0050-0051, in some embodiments, the camera functional device 118 may capture images based upon detecting motion within the habitat device 108 and operate to detect motion outside of the habitat device 108 within a predetermined distance, which includes the predetermined distance outside of and within the aquarium tank 108); and
(c) a light source (light functional device 112); the light source having a controllable intensity of light brightness (¶0129, lighting settings include intensity values for the light source 112), in which the controllable intensity can be decreased resulting in a dimming of brightness of the light source (¶0046, the intensities can simulate the setting of the sun, which would result in the dimming of brightness of the light);
wherein the light source is configured to project light into the aquarium tank (¶0129, lighting projects light into the aquarium).
	Valtka does not appear to teach of (c) a light source activated in response to the motion sensor when motion is sensed within the predetermined distance;
and wherein the light source is configured to control or vary said controllable intensity of the light responsive to motion sensed by the motion sensor that provides for said dimming of brightness of the light source; 
the light source being constructed and arranged to vary said controllable intensity to minimize algae growth and prevent stressing fish in the aquarium tank;
wherein the controllable intensity includes a no-motion intensity and a motion intensity, and wherein,
(i) the no-motion intensity being a light brightness less than 50% of light brightness of the motion intensity;
(ii) the light source is configured to project light into the aquarium tank at the no-motion intensity until motion is sensed by the motion sensor;
(iii) the light source is configured to change the controllable intensity from the no-motion intensity to the motion intensity in less than 30 seconds to
result in the motion intensity being maintained for a predetermined time, when the motion sensor senses motion. 
Artwhol is in the field of motion sensors and teaches of (Fig. 1) a light source activated in response to the motion sensor when motion is sensed within the predetermined distance (¶0023, when motion is finally detected within a predetermined distance, the light sources 31 are again provided with full power);
wherein the light source is configured to control or vary said controllable intensity of the light responsive to motion sensed by the motion sensor that provides for said dimming of brightness of the light source (¶0023, sensor 40 reduces voltage to the light sources 31 when no motion is detected and when motion is detected, the light sources 31 are provided with full power; ¶0023, when no motion is detected, light sources dim to half or no power);
wherein the controllable intensity includes a no-motion intensity and a motion intensity (¶0023, when sensor 40 detects no motion, the light sources 31 are reduced to half or cut off and when motion is detected, light sources 31 are provided with full power), and wherein,
(i) the no-motion intensity being a light brightness less than 50% of light brightness of the motion intensity (¶0023, sensor 40 can be programmed in that if nothing is detected for 60 seconds, power to the light sources 31 is reduced to half and if nothing is detected for 240 seconds, the power to the light sources is cut off);;
(ii) the light source (Fig. 3, light source 31) is configured to project light into the display case (light source 31 projects into display case 10) at the no-motion intensity until motion is sensed by the motion sensor (¶0023, light sources 31 projects at a no-motion intensity until motion is sensed by the motion sensor 40); and 
(iii) the light source (31) is configured to change the controllable intensity from the no-motion intensity to the motion intensity in less than 30 seconds (¶0023 and ¶0028, when motion is detected, light sources 31 immediately is provided with full power) to result in the motion intensity being maintained for a predetermined time, when the motion sensor senses motion (¶0023, light sources maintain intensity for 60 seconds and 240 seconds after sensing motion). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Artwohl to have a motion sensor with a controllable light intensity having a no-motion and motion intensity projecting into the aquarium tank as described above in order to reduce the amount of energy consumed in display cases as motivated by Artwhol in ¶0003-0005.
	Tang is in the field of aquarium lighting systems and teaches of (Fig. 2) the light source being constructed and arranged to vary said controllable intensity to minimize algae growth and prevent stressing fish in the aquarium tank (Col. 2 lines 6-11, the system prevents unnecessarily high levels of light, which can promote unwanted algae growth and adversely affect aquatic life; Col. 4 lines 6-12, the system controls and varies the light power density and reduce the likelihood of promoting algae growth);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Tang of purposing the lighting system to minimize algae growth and prevent stressing fish in the aquarium tank in order to increase the health of the fishes in the aquarium and to prevent an unsightly viewing of the aquarium as motivated by Tang in Col. 2 lines 6-11.                                                                                                        

Regarding claim 5, Valatka as modified teaches of the system of claim 2 wherein the light source (112) projects white light (¶00148, light source 112 can emit light in any color space). It should be noted that the color of the light as claimed does not show criticality as disclosed in the specifications or the drawings.

Regarding claim 7, Valatka as modified teaches (Figure 35) of the system of claim 2 wherein at the motion intensity, the light source (112) projects light cycling through the colors of any of: red, green, orange, purple, blue, or pink (¶0148, light source 112 can emit light in a sequence of predefined colors in any color space, such as RBG, CYMK, LMN, etc.). It is bought to the attention of the applicant that colors are unpatentable due to the non-statutory nature of colors. It should be noted that the colors as claimed does not show criticality as disclosed in the specifications or the drawings.

Regarding claim 10, Valatka as modified teaches (Figure 1 and 24) of the system of claim 2 wherein a level of the no-motion intensity and motion intensity are settable by an application (habitat control engine 130) executable on a mobile device (user computing device 104) (¶0038 and 0112, habitat control engine 130 can be an application for the user computing device 104 of which can being a mobile device).

Regarding claim 12, Valatka as modified teaches (Figure 1) of the system of claim 2 wherein the predetermined time is settable by an application (130) executable on a mobile device (104) (¶0101 and 0148, predetermined time can be set by the application 130 on a mobile device 104).

Regarding claim 13, Valatka as modified teaches (Figure 1 and 24) of the system of claim 6 wherein the colors of the light are settable by an application (130) executable on a mobile device (104) (¶0101 and 0148, colors of the light are settable by application 130 which is executable on a mobile device 104).

Regarding claim 14, Valatka as modified teaches (Figure 1) of the system of claim 2 wherein the motion sensor (camera functional device 118) is mounted above the tank (108) (¶0050, motion sensor 118 is able to be disposed external to the habitat device 108 and as such is capable of being mounted above the tank).

Regarding claim 15, Valatka as modified teaches (Figure 1) of the system of claim 2 wherein the light source (112) is mounted above the tank (108) (light source 112 is above the tank 108).

Regarding claim 24, Valatka as modified teaches (Fig. 1) of the system of claim 2, and wherein at the motion intensity, the light source (112) cycles through projecting light of at least two different colors (Fig. 35, 00148, light source 112 can emit light in a sequence of predefined colors such as from a specified start color to a specified final color; It should be noted that the colors as claimed does not show criticality as disclosed in the specifications or the drawings).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Valatka (US 2018/0192621 A1) as modified by Artwohl (US 2007/0171647) and Tang et al. (US 9504235), hereinafter Tang, as applied to claim 2 above, and further in view of Myer et al. (US 2012/0020060), hereinafter Myer. 
Regarding claim 3 and 4, Valatka as modified teaches of the invention in claim 2, but does not appear to teach of wherein the no-motion intensity is less than 30% of the motion intensity as in cited in claim 3 or wherein the no-motion intensity is less than 25% of the motion intensity as claimed in claim 4.
Myer is in the field of motion sensors and teaches of wherein the no-motion intensity is less than 30% of the motion intensity as in cited in claim 3 or wherein the no-motion intensity is less than 25% of the motion intensity as claimed in claim 4 (¶0437-0443, the motion sensor over-ride turns light up to full-brightness immediately then dims down according to the following motion sensor dim-up/down rules, including to dimming to 15% and 20%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Myer to have a no-motion intensity less than 30% or 25% of the motion intensity in order to save energy as motivated by Myer in ¶0002.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Valatka et al. (US 2018/0192621 A1) as modified by Artwohl (US 2007/0171647) and Tang et al. (US 9504235), hereinafter Tang, as applied to claim 2 above, and further in view of Bondy et al. (US 2011/0062888), hereinafter Bondy. 
	Regarding claim 9, Valatka as modified teaches of the invention in claim 2, and teaches of the use of a ramp up or ramp down time for the dimming circuit to change the light level from minimum to maximum and vis versa can be adjusted, from an instantaneous on time, to a ramp up time of several seconds, depending on adjustment and preference by store owner (¶0028 in Artwohl) but does appear to teach directly of wherein the light source is configured to change the intensity from no-motion intensity to motion intensity in 1-10 seconds, when the motion sensor senses motion.
	Bondy is in the field of motion sensors and teaches of wherein the light source is configured to change the intensity from no-motion intensity to motion intensity in 1-10 seconds, when the motion sensor senses motion (¶0352 cites that after the motion detectors detect people, they can ramp up the luminous intensity to 100% and as cited in ¶0358, the ramp speed can be 1-10 seconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Bondy to change from no-motion intensity to motion intensity in 1-10 seconds in order to improve energy consumption as motivated by Bondy in ¶0008.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Valatka (US 2018/0192621 A1) as modified by Artwohl (US 2007/0171647) and Tang et al. (US 9504235), hereinafter Tang, as applied to claim 2 above, and further in view of Cho et al. (US 10,156,581 B1).
Regarding claim 11, Valatka as modified discloses the invention in claim 2, but does not appear to teach wherein the predetermined distance is settable by an application executable on a mobile device.
Cho et al. is in the field of motion sensors and teaches of a motion sensor (motion sensor 100) that has a predetermined distance settable by an application executable on a mobile device (Col. 3 lines 19-51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Cho et al. to set the predetermined distance of the motion sensor by an application executable on a mobile device in order to adjust the sensitivity of the motion sensor.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Valatka (US 2018/0192621 A1) as modified by Artwohl (US 2007/0171647) and Tang et al. (US 9504235), hereinafter Tang, as applied to claim 2 above, and further in view of Rodney (Rodney Nagy Salty Critter Aquarium), herein after Rodney. 
Regarding claim 16, Valatka as modified teaches the system of claim 2 but does not teach of further including a cabinet holding the tank, and wherein the light source is secured to the cabinet over the tank, and the motion sensor is secured to the cabinet above the light source and the tank.
Rodney is in the field of aquariums and teaches of a cabinet (Page 1, white cabinet) holding the tank (Page 1, aquarium tanks in the cabinets), and wherein the light source (Page 1, light above the tanks) is secured to the cabinet over the tank (Page 1. light source is secured to the cabinet above the tank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Rodney to have a cabinet holding the tank, and wherein the light source is secured to the cabinet over the tank in order to elevate the tank for better visibility, and to have the light source not hinder the opening at the top of the tank. 
Valatka as modified does not appear to specifically disclose that the motion senor is secured to the cabinet above the light source and the tank. However, it should be noted that the location of the motion sensor as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the motion sensor secured to the cabinet above the light source and the tank in order to have a better view to detect objects in motion and to not hinder the function of the light source and tank. It has been held that a mere rearrangement of parts of the essential working parts of a device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claims 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Valatka et al. (US 2018/0192621 A1), herein after Valatka, in view of Artwohl et al. (US 2007/0171647) and Tang et al. (US 9504235), hereinafter Tang, hereinafter Artwohl, and Myer et al. (US 2012/0020060), hereinafter Myer. 
Regarding claim 17, Valatka teaches of (Figure 1 and 24) a method of lighting an aquarium system (light functional device 112 lights an aquarium system), the method comprising:
(a)	sensing motion within a predetermined distance of an aquarium tank (¶0050-0051, in some embodiments, the camera functional device 118 may capture images based upon detecting motion within the habitat device 108 and operate to detect motion outside of the habitat device 108 within a predetermined distance, which includes the predetermined distance outside of and within the aquarium tank 108), and 
(d) cycling the light through more than one color (¶0148, light source 112 can emit light in a sequence of predefined colors in any color space, such as RBG, CYMK, LMN, etc.).
Valatka does not appear to teach 
(b) projecting light into the aquarium tank at a first intensity until motion is sensed; and
(c) in response to motion sensed within the predetermined distance, increasing an intensity of the light to a second intensity for a predetermined time; 
wherein the step of increasing an intensity includes increasing the first intensity to the second intensity by more than 3 times of the first intensity;
the light being adjusted to minimize algae growth and prevent stressing fish in the aquarium tank. 
Artwohl teaches (Fig. 1) of projecting light into the display case at a first intensity until motion is sensed (¶0023, when no motion is detected, power to the light sources 31 can be at half or cut off as the first light intensity), and
in response to motion sensed within the predetermined distance, increasing an intensity of the light to a second intensity for a predetermined time (¶0023, when motion is detected, the light sources 31 are provided with full power, which is the second intensity, for a predetermined time, such as 60 or 240 seconds);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Artwohl to have a first intensity when no motion is detected and a second intensity when motion is detected when projecting light into an aquarium tank in order to save energy as motivated by Artwohl in ¶0004-0005.
Myers teaches of wherein the step of increasing an intensity includes increasing the first intensity to the second intensity by more than 3 times of the first intensity (¶0437-0438, the light can sustain a first light intensity at 50%, 40%, 30%, or 20% and the motion sensor over-ride turns the light up to 100% brightness; Examiner notes that 100% brightness is inherently more than 3 times of the 30% and 20% intensity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Myers to increase the first intensity to the second intensity by more than 3 times of the first intensity in order to increase the light intensity significantly to illuminate the environment.
Tang is in the field of aquarium lighting systems and teaches of (Fig. 2) the light being adjusted to minimize algae growth and prevent stressing fish in the aquarium tank (Col. 2 lines 6-11, the system prevents unnecessarily high levels of light, which can promote unwanted algae growth and adversely affect aquatic life; Col. 4 lines 6-12, the system controls and varies the light power density and reduce the likelihood of promoting algae growth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Tang of the light being adjusted to minimize algae growth and prevent stressing fish in the aquarium tank in order to increase the health of the fishes in the aquarium and to prevent an unsightly viewing of the aquarium as motivated by Tang in Col. 2 lines 6-11.      

Regarding claim 20, Valatka teaches (Figure 24) of the method of claim 17 wherein the step of cycling the light includes cycling the light through the colors of any of red, green, orange, purple, blue, or pink (¶0148, light source 112 can emit light in a sequence of predefined colors in any color space, such as RBG, CYMK, LMN, etc.). It is bought to the attention of the applicant that colors are unpatentable due to the non-statutory nature of colors. It should be noted that the colors as claimed does not show criticality as disclosed in the specifications or the drawings.

Regarding claim 21, Valatka teaches (Figure 24) of the method of claim 17 wherein the step of projecting light includes projecting white light (¶00148, light source 112 can emit light in any color space). It should be noted that the color of the light as claimed does not show criticality as disclosed in the specifications or the drawings.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Valatka (US 2018/0192621 A1) as modified by Artwohl (US 2007/0171647) and Tang et al. (US 9504235), hereinafter Tang, as applied to claim 2 above, and further in view of Huffman (US 7,585,092).
Regarding claim 22, Valatka as modified teaches of the invention in claim 2, but does not appear to specifically teach of wherein the predetermined time is from 5 to 20 minutes.
Huffman is in the field of motion sensors and teaches of wherein the predetermined time is from 5 to 20 minutes (Col. 5 lines 9-20, light is emitted after motion is detected and can be adjusted to remain on for about 10, 20, 30, 40, 50, 60, 70, 80, 90, or 100 seconds, or even 2, 3, 4, 5, 10, 15, 20, 25, or 30 minutes after motion is detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Huffman to have the predetermined time be 5 to 20 minutes in order to sustain light for a significant amount of time to observe the aquarium after motion is detected such as for monitoring the fishes inside the tank. 

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Valatka (US 2018/0192621 A1), as modified by Artwohl (US 2007/0171647), Myer (US 2012/0020060), and Tang et al. (US 9504235), hereinafter Tang, as applied to claim 17 above, and further in view of Huffman (US 7,585,092).
Regarding claim 23, Valatka as modified teaches of the invention in claim 17, but does not appear to specifically teach of wherein the predetermined time is from 5 to 20 minutes.
Huffman is in the field of motion sensors and teaches of wherein the predetermined time is from 5 to 20 minutes (Col. 5 lines 9-20, light is emitted after motion is detected and can be adjusted to remain on for about 10, 20, 30, 40, 50, 60, 70, 80, 90, or 100 seconds, or even 2, 3, 4, 5, 10, 15, 20, 25, or 30 minutes after motion is detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Huffman to have the predetermined time be 5 to 20 minutes in order to sustain light for a significant amount of time to observe the aquarium after motion is detected such as for monitoring the fishes inside the tank. 

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.

	Applicant argues that neither Valatka nor Artwhol teaches of a lighting arrangement that is configured to minimize algae growth and prevent stressing fish. Examiner partially agrees. Valatka and Artwohl does not explicitly teaches that the system can be used to minimize algae growth and prevent stressing fish. However, Tang was incorporated to teach that a lighting arrangement that varies light intensity can be used to prevent unwanted algae growth and adverse effects on the fish as stated in Col. 2 lines 6-11. The combination of Valatka and Artworl teaches of the structure of claim 2 and thus, as taught by Tang, would be able to minimize algae growth and prevent stressing fish.  
	
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant argues that it is hindsight to combine Valatka and Artwohl due to Artwohl being used for a commercial display case, particularly in refrigerated display cases, and is silent about an aquarium system. The Examiner respectfully disagrees.
	While the specific purpose of Artwohl’s motion sensor is for a commercial display case, the motion sensor as taught by Artwohl would be able to be used on any kind of case, including an aquarium system. One of ordinary skill in the arts would know that motion sensors could be used in a variety of systems and would have taken the teachings of Artwohl to apply it to an aquarium system, a display case that people would also approach. 

	In response to applicant's argument that Artwohl is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Artwohl is in the field of motion sensors coupled with lighting intensities, which reasonably pertinent to the particular problem with which the applicant was concerned. One of ordinary skill in the arts would be able to take the teachings to modify Valatka even if Artwohl's invention is used for a refrigerator because one of ordinary skill in the arts would be able to implement the motion sensors and lighting in Artwohl to an aquarium system. 

	In response to applicant's argument that the motion sensor and lighting in the claimed invention is for sustaining aquatic life and highlighting the appearance of the aquatic animals or fish while the motivation for incorporating teachings of Artwohl is to save energy; and the camera function in Valatka is different from the claimed invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Valatka is used to teach of the motion sensor in general and the claimed specific functions of the motion sensor in the instant invention is incorporated from Artwohl. Tang teaches that a system that varies light intensity, such as the lighting system in the combination of Valtka and Artwohl, would minimize algae growth and prevent stressing the fish in the aquarium. 	
	
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that one of ordinary skill in the art would not find a reason to modify Valtka to have a motion sensor with a controllable light intensity having a no motion and motion intensity and also run the lighting through a sequence of colors and even if they did, that would likely increase energy use, which would be against Artwohl’s teaching to save energy with its motion sensor. The Examiner respectfully disagrees. 
The motion sensor as taught by Artwohl would save energy to minimize energy when there is no person nearby that would need the light. The “run the lighting through a sequence of colors” does not go against this motivation to combine because the lighting would be for the purpose of someone detected by the motion sensor.

	Applicant argues that cycling of different light colors is not arbitrary or a mere design choice and that they are selected based on what color of fish it is designed to highlight. Examiner emphasizes that this function is not incorporated in the claims and only that the cycling of different light colors are recited in claim 24. The mere cycling of different light colors are not critical as recited in the claims. Valatka teaches of this limitation as cited hereinabove.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647